Citation Nr: 1416513	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  08-20 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

Entitlement to a compensable rating for service-connected right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1969 to October 1971 and from October 1974 to October 1977.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) at a Travel Board hearing in August 2011.  A transcript of the hearing has been associated with the claims file.

This case was previously before the Board in July 2012 at which time it was remanded for further development.  In compliance with the remand, VA has documented its efforts to obtain treatment records from VA medical centers; made an effort to obtain medical records from the Social Security Administration, which responded in the negative; and provided the Veteran with adequate examinations.  The Board finds that there has been substantial compliance with the remand directives; no further action is necessary.  Stegall v. West, 11 Vet. App. 268 (1998).

In a post-remand rating decision mailed in March 2013, the RO granted service connection for a low back disability.  Thus, this issue is no longer before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).


FINDING OF FACT

The evidence of record shows no more than Level VIII hearing acuity in the right ear.


CONCLUSION OF LAW

The criteria for a compensable evaluation for right ear hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b) (1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in letters sent in February 2007 and June 2008.

With regard to VA's duty to assist in the development of a claim, VA must assist a claimant in obtaining service treatment records and other relevant records identified by the claimant.  38 U.S.C.A. § 5103A(c); 38 C.F.R. § 3.159(c) (3).  Pursuant to this duty, VA associated his service treatment records, VA treatment records, and private treatment records with the Veteran's claims file.

Coincident to VA's duty to assist the Veteran in substantiating his claim, VA must also provide an examination or obtain a medical opinion when necessary.  38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159(c) (4).  Accordingly, VA provided an examination in February 2007 and November 2012.  The Board finds that the examination is adequate as the examiner reviewed the Veteran's relevant medical history, performed a thorough clinical evaluation, and provided a clear picture of the Veteran's hearing loss disability.  See Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007); Martinak v. Nicholson, 21 Vet. App. 447, 455 (2007).

Additionally, the Veteran was afforded a hearing before the undersigned AVLJ, during which he presented oral argument in support of his claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims held that 38 C.F.R. § 3.103(c)(2) requires that the RO Decision Review Officer or VLJ who chairs a hearing fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.

During the hearing, the AVLJ enumerated the issues on appeal and solicited information regarding the elements of the claims that were lacking to substantiate the Veteran's claims for benefits.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c) (2) nor has he identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims and the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claim for benefits.  As such, the Board finds that, consistent with Bryant, the AVLJ complied with the duties set forth in 38 C.F.R. § 3.103(c) (2) and that the Board can adjudicate the claims based on the current record.

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of his claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

The RO granted service connection for right ear hearing loss and assigned a noncompensable rating in a March 1979 rating decision.  The Veteran neither expressed disagreement with this disability evaluation nor was any new and material evidence received by VA within one year of the March 1979 rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).  As such, the March 1979 rating decision is final.  In January 2007, VA received the claim that led to this appeal.  The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West 2002 & Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from January 2006.

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule).  38 C.F.R. Part 4 (2013).  The Rating Schedule is primarily a guide in the evaluation of disability resulting from diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).

The severity of a hearing loss disability is determined by comparing audiometric test results with specific criteria set forth at 38 C.F.R. § 4.85.  Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by puretone audiometry tests in the frequencies of 1000, 2000, 3000, and 4000 Hertz.  Under the Rating Schedule, such audiometric test results are translated into a numeric designation ranging from Level I to Level XI, in order to evaluate the degree of disability from service-connected defective hearing.  Notably, if impaired hearing is service-connected in only one ear, in order to determine the percentage evaluation from Table VII, the nonservice-connected ear will be assigned a Roman Numeral designation for hearing impairment of I, subject to the provisions of 38 C.F.R. § 3.383.  38 C.F.R. § 4.85(f).

At the February 2007 VA examination, puretone thresholds, in decibels, were as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
10
25
75
95
100

The average puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 73.75 decibels; speech audiometry revealed speech recognition ability of 88 percent.

The record reflects that in April 2008, the Veteran's aural reflexes were tested; no puretone thresholds in decibels were recorded.  During the April 2009 VA audiological examination, puretone thresholds, in decibels, were recorded as follows:


HERTZ

500
1000
2000
3000
4000
RIGHT
20
20
80
95
95

During this examination, the average puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 72.5 decibels, speech audiometry revealed speech recognition ability of 64 percent.

During a November 2012 audiological examination, puretone thresholds, in decibels, were recorded as follows for the Veteran's right ear:


HERTZ

500
1000
2000
3000
4000

10
20
80
95
100

The average puretone threshold at 1000, 2000, 3000, and 4000 Hertz was 73.75 (or 74) decibels and speech audiometry revealed speech recognition ability of 76 percent.  The examiner noted that the Veteran had severe to profound sensorineural hearing loss in the right ear and elicited information from the Veteran concerning the functional aspects of his disability.

The Board finds that the February 2007 VA examination report shows that, under the Rating Schedule, the Veteran's hearing impairment resulted in Level III hearing acuity in his right ear at that time.  See 38 C.F.R. § 4.85, Table VI.  Using Table VII, the result is a noncompensable rating for right ear hearing impairment.  See 38 C.F.R. § 4.85, Table VII, Diagnostic Code 6100.  Likewise, the April 2009 and November 2012 examination results indicate that the Veteran had Level VII and Level V hearing acuity in the right ear, respectively, which also result in noncompensable ratings.  See 38 C.F.R. § 4.85, Table VI, Table VII, Diagnostic Code 6100.

In certain situations, the rating criteria provide for rating exceptional patterns of hearing impairment under the provisions of 38 C.F.R. § 4.86.  If the puretone threshold is greater than 55 decibels at each of the four specified frequencies of 1000, 2000, 3000, and 4000 Hertz, or if the puretone threshold is 30 decibels or less at 1000 Hertz and simultaneously 70 decibels or more at 2000 Hertz, VA must determine the Roman numeral designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  Id.  In the latter case, that numeral will then be elevated to the next highest numeral for consideration, with each ear being evaluated separately.  Id.

The Board finds that the provision concerning exceptional patterns of hearing impairment is applicable in the present case with respect to all of the VA audiology examinations conducted during the appeal period (February 2007, April 2009, November 2012).  Id.  The average puretone threshold of the audiograms of record correspond to Level VI hearing acuity under Table VIa, which is higher than the level assigned during the Veteran's most recent examination.  Thus, as required by regulation, the numeral is elevated to the next highest numeral, resulting in Level IV hearing acuity for the February 2007 VA examination results, Level VIII for the April 2009 VA examination results, and Level VI hearing acuity for the November 2012 VA examination results.  Id.  Unfortunately, when combined with a Level I numeral for the nonservice-connected left ear hearing loss, it does not correspond to a compensable rating when any of the examination findings are used.

Generally, evaluating a disability using either the corresponding or analogous diagnostic codes contained in the Rating Schedule is sufficient.  See 38 C.F.R. §§ 4.20, 4.27 (2013).  However, because the ratings are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstance, but nevertheless would still be adequate to address the average impairment in earning capacity caused by disability.  As a result, in exceptional cases where the rating is inadequate, it may be appropriate to assign an extraschedular rating.  38 C.F.R. § 3.321(b) (2013).

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the Veteran's disability picture with respect to his service-connected right ear hearing loss is not so unusual or exceptional in nature as to render his schedular rating for hearing loss inadequate.  Although the record includes a report by the Veteran that his hearing loss has affected his ability to communicate effectively, there is no indication that the Veteran's hearing disability has had a significant impact on his usual occupation and daily activities.  Moreover, the Board has evaluated the Veteran's hearing impairment pursuant to 38 C.F.R. § 4.86, which specifically contemplates exceptional patterns of hearing impairment.  Thus, when comparing the Veteran's disability picture with the symptoms contemplated by the Rating Schedule, the Board finds that the Veteran's hearing loss is congruent with the disability picture represented by the current rating.  Based on audiological testing, the Veteran's right ear hearing loss was manifested by no more than Level VII hearing acuity.  The Board finds that the criteria for a noncompensable rating reasonably describe the Veteran's disability level and symptomatology.  Thus, the schedular rating is adequate and no referral is required.

The assignment of disability evaluations for hearing impairment is a purely mechanical application of the rating criteria from which the Board cannot deviate.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992); see also Massey v. Brown, 7 Vet. App. 204, 208 (1994) (finding the Board may only consider the specific factors as are enumerated in the applicable rating criteria).  The Board finds, therefore, that the preponderance of the evidence demonstrates that disability due to the Veteran's right ear hearing loss has approximated the schedular criteria for a noncompensable rating.  There is no reasonable doubt to be resolved in this case.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

A compensable disability rating for right ear hearing loss is denied.



____________________________________________
J. MACIEROWSKI KIRBY
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


